 341325 NLRB No. 47UNITED INSURANCE CO. OF AMERICAUnited Insurance Company of America and UnitedFood and Commercial Workers International
Union, AFLŒCIO, Petitioner. Case 12ŒRCŒ8127January 30, 1998DECISION AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
in an election held August 21, 1997, and the Regional
Director™s report recommending disposition of them.
The election was conducted pursuant to a Stipulated
Election Agreement. The tally of ballots shows 12 for
and 8 against the Petitioner, with 4 challenged ballots.Subsequently, the Petitioner withdrew its challengesto the ballots cast by Patricia Thomas, Gary Miller,
and Larry Beuer. The Employer maintains its challenge
to the ballot of David Jeffers, who has waived his right
to a secret ballot pursuant to Ladies™ Garment Work-ers, 137 NLRB 1681 (1962).The Board has reviewed the record in light of theexceptions and brief and adopts the Regional Direc-
tor™s findings and recommendation to open and count
the four ballots. We direct that the Regional Director
shall first open and count the ballots of Patricia Thom-as, Gary Miller, and Larry Beuer and issue a revised
tally of ballots. If any of these three ballots were cast
for the Petitioner, the Regional Director shall certifythe Union. If the revised tally shows that all three bal-lots were cast against the Petitioner, the Regional Di-
rector shall then open and examine Jeffers™ ballot and
take further appropriate action as specified in the Di-
rection below. We note that our adoption of the rec-
ommendation to open and examine the ballot cast by
David Jeffers has no bearing whatsoever on any subse-
quent adjudication of the unfair labor practice charge,
filed in Case 12ŒCAŒ18978, alleging his unlawful dis-
charge.DIRECTIONITISDIRECTED
that Case 12ŒRCŒ8127 be remandedto the Regional Director for Region 12. The Regional
Director shall, within 14 days from this Decision and
Direction, open and count the ballots of Patricia Thom-
as, Gary Miller, and Larry Beuer, and issue a revised
tally of ballots. The Regional Director shall determine
if any one of these ballots was cast for the Petitioner.
If so, the Regional Director shall certify the Petitioner
as the collective-bargaining representative. If all three
ballots were cast against the Petitioner, the Regional
Director shall then open and examine the ballot of
David Jeffers. If Jeffers voted for the Petitioner, the
Regional Director shall, without issuing a revised tally
of ballots, certify the Petitioner. If Jeffers voted against
the Petitioner, the issue of Jeffers™ eligibility shall be
determined in conjunction with the investigation of thecharge filed in Case 12ŒCAŒ18978.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00341Fmt 0610Sfmt 0610D:\NLRB\325.037APPS10PsN: APPS10
